Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.
 Claims 2 and 74 are cancelled.  Claims 3-73 are pending.  Claims 7-9, 11-16, 18-25, 27-36, 38-41, 43, and 46-72 are withdrawn.  Claims 1, 3-6, 10, 17, 26, 37, 42, 44, 45, and 73 are examined herein.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
The Applicant has removed one of the elected species, pregnenolone, and made the independent claim specific to dehydroepiandrosterone (DHEA).  This is constructively being interpreted as a species election of said prohormone, and the claims will be examined herein insofar as they read on the elected invention and species.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 10, 17, 26, 37, 42, 44, 45, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940 A1) evidenced by Wendschuh et al. (US 2016/0250270 A1; of record).
The instant claims are generally drawn to a composition of dehydroepiandrosterone (DHEA) and 10-EHDT (10-Ethoxy-9-hydroxy-delta-6a-tetrahydrocannabinol; related to claims 3-6, 10, 17, 26, and 73), wherein the composition is formatted as a gel (related to claims 37 and 42), wherein said at least one physiologic function is selected from the group consisting of: adipose metabolism, cardiac performance, glucose utilization, circulation, general nervous system activation or activity, hormonal secretion, electrolyte balance, function of a particular tissue or organ system, membrane transport across the membrane of one or more cell types, muscle activity, maintained muscle mass, O2 consumption, skin health and visual abilities (related to claim 44), and wherein the optimization of said at least one physiologic function has a result that improves at least one life factor selected from the group consisting of: general sense of well-being, clinical depression, fatigue sensation, athletic activity, positive interaction with another organism, motivation, liveliness and healing rate (related to claim 45).
Wurzer discloses extracts of cannabis (see, for example, the abstract, the claims, and the whole document) including using extracts that are intended to have most or all of the biologically active/relevant components of said plant (see, for example, the Detailed Description and [0084]).  Wurzer further teaches that the disclosed extracts can be beneficially combined with other active agents including the instantly claimed DHEA (see, for example, [0098]) and can be prepared in a variety of formats for administration including as a gel (see, for example, [0096]).
Wurzer does not specifically disclose a composition of DHEA and 10-EHDT.
Wendschuh et al. evidences that cannabis extracts comprise 10-Ethoxy-9-hydroxy-delta-6-tetrahydrocannabinol (i.e. the instantly elected cannabinoid; see, for example, [0365]-[0368], the claims, and the whole document), thus evidencing that the extracts of Wurzer would have had the instantly claimed cannabinoid.
It would have been obvious to one of ordinary skill in the art to make and use a composition of DHEA and 10-EHDT because the prior art discloses all of the individually claimed elements.
One of ordinary skill would have been motivated to make a composition of DHEA and 10-EHDT because the prior art teaches that compositions of extracts of cannabis are useful, and that they can be combined with additional active agents such as DHEA. One of ordinary skill would have combined cannabis and DHEA as taught by Wurzer, and would have done so with a reasonable expectation of success.  The composition would have necessarily contained 10-EHDT, and would have met all the instantly claimed limitations.
With respect to the properties drawn to “for improving a non-human animal's well-being”, “said dosage selected to optimize at least one physiologic function in a selected mammal”, “wherein said at least one physiologic function is selected from the group consisting of: adipose metabolism, cardiac performance, glucose utilization, circulation, general nervous system activation or activity, hormonal secretion, salt (electrolyte) balance, function of a particular tissue or organ system, membrane transport across the membrane of one or more cell types, muscle activity, maintained muscle mass, O2 consumption, skin health and visual abilities”, and “wherein the optimization of said at least one physiologic function has a result that improves at least one life factor selected from the group consisting of: general sense of well-being, clinical depression, fatigue sensation, athletic activity, positive interaction with another organism, motivation, liveliness and healing rate”, these are considered to be intended use and/or inherent properties of the composition.
The limitations are is given little patentable weight because they are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 10, 17, 26, 37, 42, 44, 45, and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/676,486. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a composition comprising a compound having or supporting cannabinolic activity and dehydroepiandrosterone (DHEA), while the copending claims are generally drawn to a composition of DHEA that can stimulate a mammalian endocannabinoid receptor such as CB1, CB2, TRPV1, TRPV2, TRPV3, TRPV4, TRPA1, TRPM8, GPR18, GPR119, GPRSS, and GPR118, which anticipates the instant receptors.
Thus, the copending claims make the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 Claims 2 and 74 are cancelled.  Claims 7-9, 11-16, 18-25, 27-36, 38-41, 43, and 46-72 are withdrawn.  Claims 1, 3-6, 10, 17, 26, 37, 42, 44, 45, and 73 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627